Citation Nr: 1328490	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-48 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness and tingling in the hands.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 2004 to 
October 2009.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2010 rating decision of the VA 
Regional Office (RO) in Fargo, North Dakota.  

In June 2011, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has bilateral cuboid tunnel syndrome that is 
as likely as not related to his active duty.  

2.  The Veteran has bilateral patellofemoral syndrome that 
is as likely as not related to his active duty.  

3.  The Veteran has migraine headaches that are as likely as 
not related to his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral cuboid 
tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  The criteria for service connection for bilateral 
patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3.  The criteria for service connection for migraine 
headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, 
no discussion of compliance with VA's duty to notify and 
assist is necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110.  Generally, service 
connection requires (1) the existence of a present 
disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition 
is present, a claimant may establish the second and third 
elements by demonstrating continuity of symptomatology.  The 
term "chronic disease," whether as shown during service or 
manifest to a compensable degree within a presumptive window 
following service, applies only to those disabilities listed 
in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  



	1.  Disability Manifested by Numbness and Tingling of 
the Hands

The Veteran's service treatment records (STRs) include an 
October 2006 post-deployment health assessment in which the 
Veteran answered yes to having numbness and tingling in the 
hands both currently and during deployment.  A June 2007 
post-deployment health assessment shows that the Veteran did 
not answer yes to whether numbness and tingling in hands 
were a health concern or condition he felt was related to 
his deployment.  

A VA treatment record in March 2010 shows that the Veteran 
reported that numbness of his right hand began when he was 
in Iraq.  He was diagnosed with right ulnar nerve 
entrapment.  No left hand complaints were made.  An April 
2010 VA general medical examination shows that the Veteran 
reported that the onset of his right hand complaints was in 
2005 during service.  He did not report any left hand 
complaints.  The Veteran was diagnosed with cuboid tunnel 
syndrome; no opinion regarding the etiology was provided.  A 
May 2010 neurology note shows that studies showed slowing of 
the motor conduction velocity of the left ulnar nerve across 
the elbow; left ulnar nerve distal sensory response were 
normal and studies of the right ulnar and bilateral median 
nerves were normal.

At his June 2011 hearing, the Veteran testified that he had 
symptoms in both hands, but the right was more problematic.  
June 2011 Hearing Transcript (T.) at 7-8.

Based on a review of the evidence, the Board concludes that 
service connection for bilateral cuboid tunnel syndrome is 
warranted.  The Veteran has a post-service diagnosis of 
cuboid tunnel syndrome, within one year from the date of his 
discharge from service.  Although the April 2010 diagnosis 
does not specify that it was bilateral or unilateral, 
considering the Veteran's reports of symptoms in both hands, 
after affording the Veteran the benefit-of-the-doubt, the 
Board concludes such diagnosis applies to both hands.  Also 
when affording the Veteran the benefit-of-the-doubt, the 
evidence of record supports a finding that the Veteran's 
bilateral cuboid tunnel syndrome was incurred in service.

Although cuboid tunnel syndrome is not listed as a chronic 
illness in 38 C.F.R. § 3.309(a), the Board has considered 
his statements that the onset of the numbness and tingling 
in his hands began during service to prove the nexus element 
of a service connection claim under 38 C.F.R. § 3.303(a) and 
(d).  The Veteran's statements regarding the onset of his 
disability is supported by his STRs showing that he reported 
numbness and tingling in his hands during a deployment.  
Furthermore, although cuboid tunnel syndrome is not a 
disability subject to presumptive service connection, the 
fact that the Veteran was diagnosed by a VA examiner with 
such disorder in April 2010, less than one year after he was 
discharged in October 2009, supports the Board's finding 
that the onset of the bilateral cuboid tunnel syndrome began 
in service.  There is no indication that the Veteran 
incurred an event, injury or disease to his hands between 
his discharge and the initial diagnosis in April 2010.  

Thus, after considering all of the evidence of record, the 
Board concludes that a finding of service connection is 
warranted.  Service connection for bilateral cuboid tunnel 
syndrome is, therefore, granted.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2012).

	2.  Bilateral Knee Disorders

The October 2006 post-deployment health assessment shows 
that the Veteran answered yes to having swollen, stiff or 
painful joints during his deployment.  A mental health 
treatment record in May 2007 reveals that the Veteran 
reported knee pain.  A June 2007 post-deployment health 
assessment indicates that he believed that swollen, stiff or 
painful joints were a health concern he felt was related to 
deployment.  A treatment record in June 2007 again shows 
that the Veteran reported having painful knees.

The Veteran complained of bilateral knee pain in March 2010.  
At the April 2010 VA examination, he reported that the onset 
of his knee problems was in approximately April 2006.  He 
was diagnosed with bilateral patellofemoral syndrome; no 
opinion regarding the etiology was provided.

At his June 2011 hearing, he described incurring trauma to 
his knees due to his military duties.  T. at 9-12.

Based on a review of the evidence, the Board concludes that 
service connection for bilateral patellofemoral syndrome is 
warranted.  The Veteran has a post-service diagnosis of 
bilateral patellofemoral syndrome, within one year from the 
date of his discharge from service.  When affording the 
Veteran the benefit-of-the-doubt, the evidence of record 
supports a finding that the Veteran's bilateral 
patellofemoral syndrome was incurred in service.

Although bilateral patellofemoral syndrome is not listed as 
a chronic illness in 38 C.F.R. § 3.309(a), the Board has 
considered his statements that the onset of the knee 
symptoms began during service to prove the nexus element of 
a service connection claim under 38 C.F.R. § 3.303(a) and 
(d).  The Veteran's statements regarding the onset of his 
disability is supported by his STRs showing that he reported 
swollen, stiff or painful joints during a deployment, in 
addition to another records showing knee pain in service.  
Furthermore, although patellofemoral syndrome is not a 
disability subject to presumptive service connection, the 
fact that the Veteran was diagnosed by a VA examiner with 
such disorder in April 2010, less than one year after he was 
discharged in October 2009, supports the Board's finding 
that the onset of the bilateral patellofemoral syndrome 
began in service.  There is no indication that the Veteran 
incurred an event, injury or disease to his knees between 
his discharge and the initial diagnosis in April 2010.  

Thus, after considering all of the evidence of record, the 
Board concludes that a finding of service connection is 
warranted.  Service connection for bilateral patellofemoral 
syndrome is, therefore, granted.  See 38 U.S.C.A §5107.

	3.  Migraine Headaches

The October 2006 post-deployment health assessment shows 
that the Veteran answered yes to having headaches currently 
and during his deployment.  The June 2007 post-deployment 
health assessment shows that the Veteran did not answer yes 
to whether headaches were a health concern or condition he 
felt was related to his deployment.  

The Veteran complained of occasional headaches with 
dizziness in March 2010.  At the April 2010 VA examination, 
he reported that the onset of his headaches was in late 
2005.  He reportedly self-treated his migraines.  He was 
diagnosed with migraines.  A medical opinion from a 
different examiner was obtained in March 2011.  The examiner 
opined that based on only one report of headaches in 2006, a 
denial of headaches in 2007, that he never reported 
migraines to primary care or neurology and that he never 
sought treatment for migraines, the reported migraines were 
less likely related to his time in service or to the one 
report of headaches in service.  

At his June 2011 hearing, he reiterated that he self-treated 
his headaches.  T. at 4.

Based on a review of the evidence, the Board concludes that 
service connection for migraine headaches is warranted.  The 
Veteran has a post-service diagnosis of migraine headaches, 
within one year from the date of his discharge from service.  
When affording the Veteran the benefit-of-the-doubt, the 
evidence of record supports a finding that the Veteran's 
migraine headaches were incurred in service.

Although migraine headaches are not listed as a chronic 
illness in 38 C.F.R. § 3.309(a), the Board has considered 
his statements that the onset of the migraine headaches 
began during service to prove the nexus element of a service 
connection claim under 38 C.F.R. § 3.303(a) and (d).  The 
Veteran's statements regarding the onset of his disability 
are supported by his STRs showing that he reported headaches 
during a deployment.  Furthermore, although migraine 
headaches are not a disability subject to presumptive 
service connection, the fact that the Veteran was diagnosed 
by a VA examiner with such disorder in April 2010, less than 
one year after he was discharged in October 2009, supports 
the Board's finding that the onset of the migraine headaches 
began in service.  There is no indication that the Veteran 
incurred an event, injury or disease to his head between his 
discharge and the initial diagnosis in April 2010.  

The Board acknowledges the negative March 2011 opinion.  The 
rationale for that opinion was, in part, that the Veteran 
did not seek treatment.  However, the Veteran reported to 
the April 2010 examiner as well as testified at his hearing, 
that he self-treated, which is a reasonable explanation for 
a lack of post-service treatment.  Therefore, as the 
negative opinion was premised, in part, on a lack of 
treatment, the Board finds that it lacks probative value.  

Thus, after considering all of the evidence of record, the 
Board concludes that a finding of service connection is 
warranted.  Service connection for migraine headaches is, 
therefore, granted.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for bilateral cuboid 
tunnel syndrome is granted.

Entitlement to service connection for bilateral 
patellofemoral syndrome is granted.

Entitlement to service connection for migraine headaches is 
granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


